COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CARLOS GUERECA,                                               No. 08-17-00242-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                             41st District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                           State.                              (TC# 20140D00495)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until May 5, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Bertha A. Prieto, Official Court Reporter for the 41st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before May 5, 2018.

       IT IS SO ORDERED this 6th day of April, 2018.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.